 573301 NLRB No. 77WIGHTMAN CENTER1The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge'scredibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.1The complaint and notice of hearing are dated September 29, 1989. Theunderlying unfair labor practice charge, dated August 28, 1989, was filed on
August 29, 1989. Respondent's timely answer, dated October 3, 1989, was
filed October 5, 1989.The Wightman Center for Nursing and Rehabilita-tion and American Federation of State Countyand Municipal Employees, District Council 84,
AFL±CIO. Case 6±CA±22046January 31, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn August 1, 1990, Administrative Law Judge Rob-ert W. Leiner issued the attached decision. The Re-
spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the judge's recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, the Wightman Center for
Nursing and Rehabilitation, Pittsburgh, Pennsylvania,
its officers, agents, successors, and assigns, shall take
the action set forth in the Order.Dalia E. Belinkoff and Michael Poprick, Esqs., for the Gen-eral Counsel.Mark E. Scott, Esq., of Corapolis, Pennsylvania, for the Re-spondent.Fred J. Lamberti, Assistant Director, District Council 84, forthe Union.DECISIONSTATEMENTOFTHE
CASEROBERTW. LEINER, Administrative Law Judge. This mat-ter was heard in Pittsburgh, Pennsylvania, on January 10,
1990, on the General Counsel's complaint1alleging, in sub-stance, that the Wightman Center for Nursing and Rehabilita-
tion (the Respondent), in violation of Section 8(a)(1) and (5)
of the National Labor Relations Act (the Act), on or about
July 23, 1989, unilaterally increased rates of pay of certain
of its unit employees without the agreement of the Union,
thereby refusing to abide by an existing collective-bargainingagreement, the changes constituting changes in mandatorysubjects of bargaining. Respondent's answer admits various
allegations of the complaint, denies others, and denies the
commission of any unfair labor practices.At the hearing, the parties were represented, were givenfull opportunity to call and examine witnesses, to submit rel-
evant oral and written evidence, and to argue orally on the
record. At the close of the hearing, the General Counsel
waived final argument; Respondent engaged in final argu-
ment; and both General Counsel and Respondent elected to
file posthearing briefs which have been carefully considered.On the entire record, including the briefs, and from my ob-servation of the demeanor of the witnessess as they testified,
I make the followingFINDINGSOF
FACTI. RESPONDENTASSTATUTORYEMPLOYER
Based on the jurisdictional allegations of the complaintand testimony received at the hearing, I find that, at all mate-
rial times, Respondent, a Deleware corporation maintaining
an office, place of business, and facility in Pittsburgh, Penn-
sylvania, has been and is engaged as a health care institution
in the operation of a nursing home providing in-patient reha-
bilitation and medical and professional care services for the
elderly. Respondent admits the commerce and jurisdictional
allegations of the complaint and admits that it has been and
is, at all material times, an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the Act
and that it is a health care institution within the meaning of
Section 2(14) of the Act. I so find.II. THEUNIONASSTATUTORYLABORORGANIZATION
The complaint alleges, Respondent admits, and I find that,at all material times, American Federation of State, County
and Municipal Employees, District Council 84, AFL±CIO
(the Union) has been and is a labor organization within the
meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
There has been a collective-bargaining relationship be-tween the Union and Respondent for about 20 years. The
Union, at all material times, has represented about 85 to 90
of Respondent's employees employed at its Pittsubrgh, Penn-
sylvania nursing home and facility of which about 19 are li-
censed practical nurses (LPNs). The other employees rep-
resented by the Union are nursing assistants, custodial,
switchboard and clerical employees, but not registered
nurses.On October 14, 1988, the Union and Respondent enteredinto their latest collective-bargaining agreement, effective
October 1, 1988, through September 30, 1991, covering an
appropriate Pittsburgh unit (in which the Union was recog-
nized as the exclusive bargaining agent) of all full-time and
regular part-time housekeeping, custodial, nurses aides,
switchboard operators, orderlies (male attendant), mainte-
nance employees, licensed practical nurses and unit clerks.
The bargaining unit excludes all other employees, guards, 574DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Respondent's duly filed answer admits the appropriateness of the unitwithin Sec. 9(a) of the Act.3Respondent asserts that the Union, during collective bargaining prior toOctober 14, 1988 (the date of execution of the current collective-bargaining
agreement), was resistent to a larger wage increase for LPNs because of the
effect on other unit employees of a large disparity between the wages of LPNs
and such other employees.professional employees and supervisors as defined in theAct.2By virtue of an attached Wage Schedule (``Appendix A''),the agreement establishes wage rates for each of the cat-
egories of unit employees. Each wage rate is divided into
five levels, level V being the least rate; level I being the
highest rate. The wage schedule also provides that the Em-
ployer has the discretion to fix the appropriate pay level of
new employees hired with substantial experience. The lowest
level of pay for an LPN is $8.10 per hour, the highest is $9
per hour as of October 1988. In October 1989, the highest
pay level I for LPNs rose to $9.10 per hour; in October
1990, it rose to $9.20 per hour. The October 1988 level I
wage rates for nurses aides is $6.13 per hour; for unit clerks
$6.38 per hour; for housekeepers $6.02 per hour; for mainte-
nance helpers $6.48 per hour; for maintenance specialists
$8.05 per hour; for switchboard, level I, $6.67 per hour.Both Federal and State of Pennsylvania authorities regulateRespondent's business: the Federal Government under medi-
care and medicaid: the State of Pennsylvania pursuant to its
regulation of nursing homes. In particular, the Common-
wealth of Pennsylvania requires certain ratios of LPNs to
beds consistent with the degree of care required in each sec-
tion of Respondent's facility: the greater the degree of care,
the higher the ratio of LPNs required in order to meet health
requirements and regulations of the Commonwealth of Penn-
sylvania.Certainly no later than the summer of 1988, severalmonths prior to the execution of the present collective-bar-
gaining agreement between the parties, Respondent was ex-
periencing difficulty in obtaining and retaining experienced,
qualified LPNs.Consistent with initial difficulties in the summer of 1988,Respondent notified the Union in July 1988, well prior to the
execution of the present agreement, that it desired to imple-
ment a bonus system for LPNs. On August 19, 1988, the
parties agreed to and implemented an agreement (R. Exh. 1)
which, for the period ending 6 weeks later on September 30,
1988 (coextensive with the expiration of the then-existing
collective-bargaining agreement), a bonus of $100 for newly
recruited LPNs and a further bonus of $100 for all newly re-
cruited LPNs who remained for Respondent for 30 days. As
above-noted, on October 14, 1988, the parties executed their
1988±1991 collective-bargaining agreement containing the
above wage scales (G.C. Exh. 2).Respondent regarded the LPN level I wage rate of $9 perhour to be a competitive wage rate when it executed the col-
lective-bargaining agreement in October 1988. It first noticed
that the $9 per hour LPN wage rate became noncompetitive
at the end of January or the beginning of February 1989 (Tr.
150±151).3In the second week of February 1988, Respondent's per-sonnel director (Linda Vargo), finding that the existing 22 or
23 LPNs were insufficient to staff Respondent's facility (the
actual starting rates for all LPN applicants was a level I, $9per hour), telephoned the Union (Assistant Council DirectorFred J. Lamberti) and told him of Respondent's ``desperate
need'' for LPNs and of a desire to use outside agencies to
supply LPNs (Tr. 152, 154). In that phone conversation, the
Union agreed to Respondent's request and therefore executed
an agreement (R. Exh. 2) dated February 14, 1989, which,
inter alia, (a) permitted Respondent to hire LPNs from out-
side sources, provided that unit LPNs were asked to work
overtime, and rejected an offer thereof; (b) Respondent
would assert every possible effort to recruit LPNs into the
unit; and (c) either party could revoke the agreement on 1
week's notice. The recruitment of LPNs from outside sources
proved expensive in several ways: the outside agency LPNs
were receiving wages at a rate of $12 to $13 per hour,
whereas unit employees were receiving a maxium of $9 per
hour; Respondent was forced to pay the agency as much as
$25 per hour to receive these services; and the disparity be-
tween wages received by agency LPNs and Respondent's
unit LPNs caused, as might be expected, considerable dispute
and dissension. Respondent's employees threatened to quit
over the disparity.In April 1989, Respondent's administrator (Toni Coury)telephoned the Union (Lamberti) and told him that Respond-
ent wanted to raise the LPN wage rates by $2 per hour.
Lamberti said that he wanted a formal meeting with regard
to negotiating the wage raise at which time he would discuss
with her, in addition, an extension of the 3-year agreement.
Coury answered that she would get back to him after she
consulted counsel (Tr. 22). When Coury thereafter told
Lamberti that she had consulted counsel but that Respondent
was not interested in the proposed contract extension,
Lamberti, with Coury's agreement, spoke directly to Re-
spondent's attorney, Mark Scott.On and after April 24, 1989, the parties met formally andultimately took the following positions: Respondent, in ex-
change for the right to increase LPNs' wages by $2 per hour,
would grant a 2-year contract extension, plus 30 cents per
hour increases for non-LPNs in each of the 2 years of con-
tract extension (the 4th and 5th years of the contract) plus
increases in Respondent's contributions towards the em-
ployee health insurance program (R. Br. p. 7). The Union re-
duced its wage demand to 40 cents per hour in each of the
last 2 years for the non-LPNs but would agree to reduce its
demand no further (R. Br. p. 7).On July 19, 1989, Respondent answered the Union's lastproposal in writing (G.C. Exh. 3). After reviewing the status
of bargaining and the positions of the parties, together with
the assertion that the $2-per-hour increases for LPNs was the
``minimum amount required in order for [Respondent] to be-
come competitive in the current labor market for LPNs,'' Re-
spondent asserted:Despite earnest good faith bargaining on the part ofboth Wightman and the Union, the parties have been
unable to come to an agreement on these issues and we
now clearly are at impasse. Due to the impasse, as well
as the absolute economic necessity for Wightman to ad-
dress its serious problem regarding the retention and at-
traction of LPNs, please be advised that Wightman in-
tends to raise the wage rates of all its LPNs by the $2
per hour amount which has been discussed by the par-
ties. This increase will be effective with the pay period 575WIGHTMAN CENTERcommencing with the 7:00 A.M. shift on Saturday, July23, 1989.A few days after Lamberti received the letter, he spokewith Attorney Scott, accused him of a ``cheap shot,'' denied
the existence of impasse, and questioned the unilateral in-
crease in the face of an existing collective-bargaining agree-
ment (Tr. 42). Scott told Lamberti that his client, neverthe-
less, decided to implement the $2 per hour wage increase(Tr. 43).By mid-August, Lamberti, having instructed his attorney tofile an unfair labor practice charge, nevertheless again spoke
with Scott. He told Scott that his attorney had suggested that
the Union retreat from its 40-cent demand to 35 cents per
hour and not file the unfair labor practice charge. The Union
said it would agree to the $2-per-hour increase if, in addition,
Respondent agreed to pick up the additional health benefits
to all employees. Scott said that he would get back to
Lamberti but did not do so and Lamberti filed the instant un-
fair labor practice charge (Tr. 45±47). Thereafter, Lamberti
telephoned Scott and suggested that they settle the matter be-
cause they were only 5 cents apart (Tr. 47±48). Scott said
that he would speak to his client and get back to Lamberti.
He did not do so (Tr. 48).Although Respondent concedes that the Union's last de-mand was an increase of 40 cents per hour for other unit em-
ployees as opposed to Respondent's offer of 30 cents per
hour and that the parties were in substantial agreement on the
health insurance (Tr. 91), Respondent asserts that Lamberti
never offered 35 cents an hour (Tr. 95). Respondent, how-
ever, adduces no testimony or other evidence to controvertLamberti's sworn testimony.Lamberti testified that he discovered that the $2-per-hourincrease was actually implemented in August 1989. Respond-
ent does not deny that the $2-per-hour increase was imple-
mented.Discussion and ConclusionsThere is no dispute that the Union unilaterally increasedthe wages of LPNs on or about July 23, 1989, by $2 per
hour. Respondent, in writing, specified that the reasons for
the unilateral act were that (1) the parties had bargained in
good faith to impasse on the subject; and (2) the Respondent
was faced with the ``absolute economic necessity'' to raise
the wage rate in order to be competitive in hiring and retrain-
ing LPNs. There is also no question that the Respondent's
unilateral act occurred in midterm of a lawful collective-bar-
gaining agreement which specifically addressed the wage
rates of LPNs.An employer's unilateral change of unit employees wagerates during the term of a collective-bargaining agreement
amounts to a repudiation of the agreement which is not
merely a breach of contract but ``amounts, as a practical
matter, to the striking of a death blow to the contract as a
whole, and is thus, in reality, a basic repudiation of the bar-
gaining relationship.'' Oak Cliff-Golman Baking Co., 207NLRB 1063, 1064 (1973), enfd. mem. 505 F.2d 1302 (5th
Cir. 1974), cert. denied 423 U.S. 826 (1975). During the
term of the agreement, it is not impasse that is the legal req-uisite to a change of the wage rates, a mandatory subject of
bargaining; rather consent is the requirement, St. Agnes Med-ical Center, 287 NLRB 242 (1987). Furthermore, economicnecessity is no excuse or defense to the unlawfulness of theunilateral change Standard Fittings Co. v. NLRB, 845 F.2d1311 (5th Cir. 1988). Respondent's good-faith bargaining,any ``impasse,'' and the desire to save jobs and its business
are all irrelevant. Oak Cliff-Golman Baking, supra.On the face of Respondent's July 19, 1989 letter (G.C.Exh. 3), the violation of Section 8(a)(5) and (1) of the Act
is made out by Respondent's assertion that it had bargained
to impasse rather than having gained the Union's consent;
and that the motive for such unilateral change in the wage
rates of LPNs was based on ``economic necessity.''At the trial, and again in its brief, Respondent asserts thatit was not ``economic necessity'' (as it had written to the
Union to justify its otherwise unlawful unilateral act); rather
it was ``operational necessity.'' By ``operational necessity,''
Respondent asserts that its failure to unilaterally raise the
LPNs' wages by $2 per hour would have caused it to fail
to meet the Commonwealth of Pennsylvania's staffing re-
quirements which, in turn, would cause Respondent to close
its doors and go out of business. At best, however, ``oper-
ational necessity'' is merely a subterfuge for ``economic ne-
cessity.'' What Respondent required was the Union's consent
to the change in wage rates established by the collective-bar-
gaining agreement. In short, the Commonwealth of Pennsyl-
vania had no interest in the source of the necessary LPNs.
It would not close Respondent down for insufficient staffing
of LPNs if Respondent could successfully hire a sufficient
number of LPNs. It could hire the LPNs by gaining the
Union's consent. It could gain the Union's consent by acced-
ing, in whole or in part, to the Union's wage and other de-
mands. This is just another means of expressing the obvious
``economic necessity'' basis to Respondent's ``operational
necessity'' argument. Respondent may not mask the ``eco-
nomic necessity,'' which it already admitted was the basis
for its act, by creating at the trial a further category of
``operational necessity,'' meaning the same thing.Respondent further defends on the ground that Boardprecedent in terms of the unlawfulness of midterm unilateral
changes on wages relates to cases involving employer deci-
sions to decrease the wage rates. While it is true that theBoard precedents deal mainly with cuts in wage rates, the
rule is that any unilateral change in a mandatory subject of
bargaining during the term of an existing collective-bar-
gaining agreement violates Section 8(d) and Section 8(a)(5)
and (1) of the Act. Standard Fittings Co. v. NLRB, 845 F.2d1311 (5th Cir. 1988). In any event, in Mack Trucks, 294NLRB 864 (1989), the employer, as in the instant case, an-
nounced and implemented an increase in wage rates becausethe employer had ``a great deal of difficulty obtaining any
qualified person who was willing to work for the starting rate
fixed by the collective-bargaining agreement.'' When the
labor organization involved therein refused to consent to the
change and the employer implemented the new wage rate
unilaterally, the Board held that the unilateral change vio-
lated Section 8(a)(1) and (5) of the Act. The Board again
held that the proffered business justification was essentially
irrelevant.Respondent also argues that the unilateral act should beexcused because there is no further or other evidence that
Respondent sought to otherwise undermine the Union by vir-
tue of any acts relating to bad-faith bargaining among unit
employees. In particular, Respondent notes that it did not ad- 576DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4While I am not substituting my business judgment for Respondent's, theseparation of the parties on an economic basis was, according to Respondent,
10 cents per hour for unit employees other than LPNs; and, according to the
Union, 5 cents an hour. Under these conditions, it appears to me difficult for
Respondent to argue, under the facts of this case (including the bargaining be-
tween the parties), that the Union's failure to give consent made the contract
``unenforceable'' because of Respondent's obligation to the Commonwealth of
Pennsylvania.vertise the Union's refusal to approve the increase or try tocircumvent the Union by dealing with employees, or by any
other acts of bad faith. Respondent's good faith, as above-
noted, is entirely irrelevant. Oak Cliff-Golman, supra. InConnecticut Light & Power Co., 271 NRLB 766, 767 (1984),in which the Board found no duty to bargain over a proposed
wage increase in midterm, it was faced with similar argu-
ments and rejected them. See, in particular, Member Zim-
merman's position in Connecticut Light & Power Co., supraat 767 fn. 2.Respondent defends on the ground that the Union waivedits right to object to Respondent's otherwise unlawful act.At the hearing, Respondent argued that the waiver was de-rived from the Union's counterproposal to extend the con-
tract for an additional 2 years, its request for increased health
benefits. Respondent asserts that counterproposals of such
``sweeping nature'' take these efforts outside the normal line
of Board cases, recognized by Respondent, which hold that
counterproposals do not constitute a waiver of the necessity
for gaining the Union's consent for otherwise unlawful uni-
lateral changes. The Board rule, as I understand it, is clearly
to the contrary. Thus, there is substantial Board and court au-
thority for the contrary position: That a union does not tacitly
agree to reopen a contract, thereby incurring a bargaining ob-
ligation, simply by agreeing to discuss the employer's pro-
posed midterm wage modifications and offering its own
counterproposals. Standard Fitting Co. v. NLRB, supra at fn.3, citing cases including Herman Bros., 273 NLRB 124, 126(1984), enfd. mem. 780 F.2d 1015 (3d Cir. 1985).In its brief, Respondent nowhere adverts to its argumentat trial, of a waiver based on the ``sweeping nature'' of the
Union's counterproposals. Rather, in its brief it relies on a
waiver derived from the savings clause in the existing collec-
tive-bargaining agreement (R. Br. at 20).By article XIV of the collective-bargaining agreement, sec-tion 1, the parties agreed that:Section 1 should any of the terms and provisions of thisAgreement beheld unlawful unennforcable by reason of
any federal or state law, ... or regulation ... now

existing or hereafter enacted or issued:....(b) Upon the request of either party to this Agree-ment the Union and the Health Center shall enter
into negotiations for the sole purpose of arriving at
a mutual satisfactory replacement for such terms or
provisions.In order to reach this position, Respondent argues that theword ``unenforceable'' within the above section 1, means
``unperformable'' (R. Br. at 21). It further argues that the
agreement became ``unperformable'' and thus
``unenforcable'' within the meaning of the contract by oper-
ation of law because the Commonwealth of Pennsylvania's
regulations regarding minimum LPN staffing levels, could
not be ``performed'' without Respondent's necessarily failing
to meet the Commonwealth of Pennsylvania's regulations (R.
Br. p. 21).The short answer to this contention is that Respondent'sobligations to the Commonwealth of Pennsylvania could
have been clearly met by gaining the Union's consent. That
consent, a matter of economics, Respondent failed to obtain.
Respondent's obligations were clearly ``performable'' and, inany case, its agreement with the Union did not become ``un-enforceable'' by operation of the laws of the Commonwealth
of Pennsylvania.4CONCLUSIONSOF
LAW1. Respondent The Wightman Center for Nursing and Re-habilitation is an employer engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act and is a
health care institution within the meaning of Section 2(14) of
the Act.2. American Federation of State, County and MunicipalEmployees, District Council 84, AFL±CIO is a labor organi-
zation within the meaning of Section 2(5) of the Act.3. The following employees of Respondent constitute aunit appropriate for the purposes of collective bargaining
within the meaning of Section 9(b) of the Act:All full-time and regular part-time housekeeping, custo-dial and maintenance employees, nurses aides, switch-
board operators, orderlies, licensed practical nurses and
unit clerks employed by Respondent at its Pittsburgh,
Pennsylvania facilities; excluding guards, professional
employees and supervisors as defined in the Act.4. At all material times, the Union has been recognized asthe designated exclusive collective-bargaining representative
of the employees in the above unit by virtue of Section 9(a)
of the Act, for the purposes of collective bargaining with re-
spect to rates of pay, wages, hours of employment, and other
terms and conditions of employment.5. At all material times, Respondent has embodied suchrecognition in successive collective-bargaining agreements
with the Union, the most recent agreement being effective by
its terms for the period October 1, 1988, to September 30,
1991, which agreement establishes, inter alia, the rates of pay
for employees in the unit, including licensed practical nurses
(LPNs).6. Commencing on or about July 23, 1989, Respondent,having unilaterally increased the rates of pay for all LPNs
without the consent of the Union, having thereby refused to
abide by the terms of its collective-bargaining agreement
with the Union concerning a mandatory subject of bar-
gaining, has refused to bargain collectively and in good faith
with the Union and had thus engaged in unfair labor prac-
tices in violation of Section 8(a)(1) and (5) and Section 8(d)
of the Act.7. The above unfair labor practices of Respondent affectcommerce within the meaning of Section 2(6) and (7) of the
Act.THEREMEDYHaving found that Respondent had violated Section 8(a)(5)and (1) of the Act, I shall recommend to the Board that it
cease and desist from continuing in that action and to take 577WIGHTMAN CENTER5If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.6If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-tions Board'' shall read ``Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor Relations Board.''certain affirmative action designed to effectuate the policiesof the Act. Thus, I shall recommend to the Board that Re-
spondent be required to revoke the unilateral wage increase
to the LPNs if the Union, as the exclusive collective-bar-
gaining representative, so requests. Mack Trucks, 294 NLRB864 (1989).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended5ORDERThe Respondent, The Wightman Center For Nursing andRehabilitation, Pittsburgh, Pennsylvania, its officers, agents,
successors, and assigns, shall1. Cease and desist from
(a) Failing or refusing to bargain collectively in good faithwith American Federation of State, County and Municipal
Employees, District Council 84, AFL±CIO, as the exclusive
representative of its employees in the following appropriate
bargaining unit by failing to gain consent of the Union to
any change during the terms of a collective-bargaining agree-
ment in any mandatory subject of bargaining embodied in the
collective-bargaining agreement between the parties affecting
unit employees prior to making any change in such manda-
tory subject:All full-time and part-time housekeeping, custodial andmaintenance employees, nurses aides, switchboard oper-
ators, orderlies, licensed practical nurses and unit clerks
employed by Respondent at its Pittsburgh, Pennsylvania
facilities; excluding guards, professional employees and
supervisors as defined in the Act.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request by the Union, rescind the unilateral in-creases in wage rates to its LPNs at its Pittsburgh, Pennsyl-
vania facility.(b) Post at its facility in Pittsburgh, Pennsylvania, copiesof the attached notice marked ``Appendix.''6Copies of thenotice, on forms provided by the Regional Director for Re-gion 6, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
refuse to bargain collectively in good faithwith American Federation of State, County and Municipal
Employees, District Council 84, AFL±CIO, by unilaterally
granting wage increases to any unit employees during the
term of any collective-bargaining agreement between the
Union and the Health Center without the consent of the
Union.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rights
guaranteed by Section 7 of the Act.WEWILL
, on request of the Union, rescind the wage in-crease for LPNs we unlawfully and unilaterally implemented
for LPNs during the term of our collective-bargaining agree-
ment with the Union. The appropriate unit for bargaining is:All full-time and part-time housekeeping, custodial andmaintenance employees, nurses aides, switchboard oper-
ators, orderlies, licensed practical nurses and unit clerks
employed at our Pittsburgh, Pennsylvania, facility; ex-
cluding guards, professional employees and supervisors
as defined in the Act.THEWIGHTMANCENTERFORNURSINGAND
REHABILITATION